Citation Nr: 0631617	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the left 
proximal femur.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the right tibia 
and fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by which the RO denied 
the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected disabilities have not been 
evaluated for well over three years.  Moreover, the latest 
VA orthopedic examination report of record is cursory and 
contains insufficient information for rating purposes.  
Specifically, the VA examiner neglected to discuss whether, 
and to what extent, the lower extremities exhibited weakened 
movement, excess fatigability, and/or incoordination.  
Further, although the examination report reflects a 
diagnosis relating to the left femur, it indicates that the 
right hip was examined.  It does not reflect that 
examination of the left hip was accomplished.  Thus, a VA 
orthopedic examination must be scheduled and conducted as 
described below.  

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) has 
provided additional guidance with respect to VA's 
notification obligations under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Public Law No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to 
the following five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The RO, 
therefore, must send the veteran corrective VCAA notice that 
comports with the requirements set forth in Dingess/Hartman.  

Finally, the RO must associate with the claims file all 
Columbia VA Medical Center (MC) clinical records dated from 
March 25, 2004 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish effective dates in the event 
increased ratings are granted, as outlined 
by the Court in Dingess/Hartman.

2.  Associate with the claims file all 
Columbia VAMC clinical records, relating 
to treatment of the veteran, dated from 
March 25, 2004 to the present.  

3.  Schedule a VA orthopedic examination 
to assess the severity of the veteran's 
service connected residuals of a fracture 
of the left proximal femur and service-
connected residuals of a fracture of the 
right tibia and fibula.  The examiner must 
describe all symptoms and manifestations 
of the veteran's bilateral lower extremity 
disabilities including accurate range of 
motion measurements.  The examiner should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected bilateral lower 
extremity disabilities.  The examiner 
should be requested to provide an opinion 
as to the extent that right and/or left 
lower extremity pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the service-connected 
residuals of a fracture of the left 
proximal femur and residuals of a fracture 
of the right tibia and fibula exhibit 
weakened movement, excess fatigability, or 
incoordination.  If possible, any 
additional limitation should be quantified 
in terms of any additional limitation of 
motion of an affected joint.  A rationale 
for all conclusions must be provided.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  In the report, the 
examiner should indicate that the claims 
file was reviewed.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which reflects 
consideration of all additional evidence; 
the veteran should be accorded the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


